Filed 11/23/22 Ferrera v. Terminix International CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

ATLAS FERRERA,                                                 B306273
         Plaintiff and Appellant,
                                                               Los Angeles County
         v.                                                    Super. Ct. No. BC657474

TERMINIX INTERNATIONAL,
INC.,
         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Norman P. Tarle, Judge. Affirmed in part,
reversed in part.

      Law Offices of Steve A. Hoffman, Steve A. Hoffman; Law
Offices of Brian J. Breiter, Brian J. Breiter, Chance J. Pardon;
Esner, Chang & Boyer, Stuart B. Esner, Shea S. Murphy and
Kevin K. Nguyen for Plaintiff and Appellant.

     Hinshaw & Culbertson, Joshua G. Vincent, David J. Alfini,
Frederick J. Ufkes and Filomena E. Meyer for Defendant and
Appellant.
                    _______________________
       After being exposed to pesticides which were improperly
applied by Terminix, Atlas Ferrera lost his sense of taste and
smell. He brought this action against Terminix, and a jury found
in his favor and awarded him $8 million in damages. Terminix
moved for judgment notwithstanding the verdict (JNOV) and a
new trial. The trial court denied the JNOV motion and granted
the motion for a new trial. Ferrera appeals the order granting a
new trial. Terminix cross-appeals the denial of the JNOV
motion, contending there is insufficient evidence to support the
verdict. We reverse the new trial order. We find substantial
evidence to support the verdict, which we affirm.

                          BACKGROUND
       At about 7:40 p.m. on May 1, 2015, appellant was in the
bathroom at his place of employment, Larchmont Beauty
(Beauty), when he noticed a smoky cloud entering the space.
Unbeknownst to appellant, at about this same time, at the
Starbucks next door, an employee of Terminix was using a duster
to apply a powdered pesticide called Alpine Dust into the cavity
of a wall shared by Starbucks and Beauty. On the Starbucks
side, the wall was in a storage room; on the Beauty side it was in
the bathroom. Appellant was unaware of the application, in part
because, although Terminix was required by law to inspect the
walls before applying pesticides, Terminix’s technician Mario
Ortiz did not check Beauty’s side of the shared wall to determine
its integrity. Appellant would later learn that Ortiz used the
duster incorrectly, which permitted over-application of the Alpine
Dust.




                                2
       Appellant almost immediately began to feel ill and left the
bathroom as quickly as possible, calling out to Beauty’s owner
Fred Cohanim. Cohanim also saw the smoke and the two men
went to knock on the door of Starbucks. The men were concerned
there was fire in Starbucks, but quickly realized this was not the
case. According to Cohanim, the people inside Starbucks paid no
attention to the knocking. Cohanim suggested they should call
Starbucks and appellant did so. Soon thereafter appellant left
work because he was not feeling well.
       According to Ortiz, he heard the knocking after he finished
his last treatment and was getting ready to leave. He opened the
door and encountered an elderly man. The man insisted Ortiz
accompany him to his business so he could show Ortiz “that
whatever [Ortiz] was doing there was affecting him.” Ortiz
reluctantly went with Cohanim to the store next to Starbucks,
where Cohanim took him to the bathroom and said, “Look what
you’ve done.” Ortiz saw dust, “[b]ut couldn’t tell what kind of—
what was it really.” He did describe the dust as dark. Cohanim
wanted Ortiz to clean it up, but Ortiz declined and told Cohanim
to call his service manager or the Terminix branch manager
Michael Kaiser.
       Ortiz called and reported the encounter to his manager.
Ortiz left the Beauty area at about 8:00 p.m.
       Cohanim denied any such encounter occurred. No one
responded to his knocking and so he returned to Beauty. When
he checked the bathroom, the smoke slowly diminished, leaving
something that looked like ashes, dust or powder on the floor,
counter, and toilet seat cover in the bathroom.
       Appellant, at home, became concerned about the symptoms
he was experiencing. By 11:30 that night his symptoms were bad




                                3
enough that he went to an emergency room, where he complained
of dizziness, nausea, headache, sneezing, nose bleeding and
burning in his throat. Dr. Manon Kwan examined appellant and
observed dried blood in appellant’s nose, indicating recent
bleeding and irritation. Based on appellant’s history and
symptoms, Dr. Kwan concluded that the bleeding had been
caused by sneezing, which in turn had been caused by exposure
to a chemical irritant. Dr. Kwan testified at her deposition,
portions of which were played for the jury, that appellant’s
symptoms were consistent with exposure to a chemical irritant.
Appellant was discharged from the emergency room a few hours
after arriving.
       Cohanim testified that the next morning a man in a
Terminix uniform came to Beauty, saw the residue in the
bathroom, and “said they are going to send someone to come and
clean it up.” This man was undoubtedly Terminix’s branch
manager Michael Kaiser. Although not determinative of our
decision, Cohanim’s testimony, while not entirely clear, can be
understood as saying that the cleaning crew arrived while Kaiser
was there, and that one of them was wearing a Terminix badge.
Cohanim saw the cleaning crew using ordinary cleaning tools to
clean up; there is no evidence they took any samples of the
residue. No one from Terminix suggested to Cohanim that he
take a sample and get it tested.
       Kaiser acknowledged visiting Beauty. He explained he
went there as a result of an email from the Terminix call center
about a complaint from Cohanim. Kaiser inspected the bathroom
but reported finding only ordinary household dust. Kaiser
testified he saw no holes in the wall or other entry points for the




                                 4
pesticides. There is no evidence Kaiser took a sample of this
dust. Kaiser denied ordering a cleaning crew.
       Kaiser told Cohanim he would send him an e-mail about
the products used at Starbucks. Kaiser sent only an information
sheet on Alpine Dust.
       Eleven days after the smoke incident, appellant visited ear,
nose, and throat specialist Dr. Andrew Berman, complaining of
irritation in his mouth and nose and difficulty smelling. He said
he had had a bloody nose. Dr. Berman examined appellant and
observed a scab on one side of appellant’s nose and a place where
a scab had fallen off on the other side. Appellant also had some
minimal irritation in his mouth. Based on appellant’s account of
being potentially exposed to toxic chemicals and his symptoms
during his visit to the emergency room within a few hours of the
exposure, Dr. Berman opined that a toxic chemical had entered
and irritated appellant’s nose. In Dr. Berman’s opinion, it was
the irritation from the chemical which caused sneezing, and the
sneezing in turn exacerbated the irritation.
       Dr. Berman administered a smell test and determined
appellant had a diminished sense of smell. Dr. Berman opined
appellant had scarring of the olfactory nerve. This was based on
the bleeding in the nose and decreased sense of smell, as there
was no other medical explanation, such as polyps, chronic disease
or trauma. Dr. Berman pointed out the reported chemical
exposure was the only thing which could account for the scarring.
There is no medical treatment for a scarred nerve. Dr. Berman
did not perform a biopsy to confirm this scarring, as the location
of the biopsy would create a serious risk of infection.




                                 5
       Appellant also visited a neurologist, Dr. Jan Merman, who
ordered an MRI for appellant. The procedure did not show a
brain tumor or other brain abnormality.
       Four years later, appellant returned to Dr. Berman. By
that time, appellant’s sense of smell was gone and he had lost his
sense of taste as well. This lawsuit followed.
       When appellant attempted to discover which pesticides,
exactly, had been applied at Starbucks four years earlier,
Terminix stated it had lost the report prepared by Ortiz, the
technician who had applied Alpine Dust and two other pesticides.
Terminix did provide the report prepared by another technician,
Emiliano Caballero, who had applied pesticides at Starbucks
earlier in the day. Terminix acknowledged Kaiser had visited
Beauty the day after the incident and prepared a report, but it
did not know what had happened to that report. Appellant was
further hampered by the fact that Terminix had sent a cleaning
crew to clean up the residue in Beauty’s bathroom, but the crew
either did not take or did not preserve any residue samples.
Neither did Kaiser take any samples during his visit.
       Based on some or all of these incidents, the trial court
instructed the jury pursuant to CACI No. 204 that “You may
consider whether one party intentionally concealed or destroyed
evidence. If you decide that a party did so, you may decide that
the evidence would have been unfavorable to that party.”
The key use of these inferences related to the composition of the
“smoke” which appellant encountered in Beauty’s bathroom.
       Appellant eventually obtained a copy of Ortiz’s report from
the Department of Health, but the report was not fully and
properly completed as required by law. Ortiz had not specified
the amounts of the three pesticides he applied or the precise




                                6
locations where he applied them. The report stated Ortiz applied
one of the pesticides, Cy-Kick, to the perimeter. Not only was
this very vague, but it indicated an improper application of Cy-
Kick, which is used only for perimeter treatment outdoors.
Indoors, only spot treatments are permitted.
       Ortiz testified that when his service manager and Kaiser
asked him what had happened at the Starbucks, he gave them
his “Treatment Sheet” and said, “This is what I did and nothing
else.” Ortiz acknowledged the form was missing required
information. When Ortiz gave the form to Kaiser, however,
Kaiser did not tell him the form was incompletely filled out or ask
him about the missing information. Kaiser agreed he noticed the
report was not complete as required by law but made no efforts to
have Ortiz complete it.
       When asked about the application of Alpine Dust, Ortiz
stated Starbucks had informed him he should apply Alpine Dust
into preexisting holes in a wall in the storeroom. When Ortiz
arrived at Starbucks, he discovered the three holes had plastic
tubes in them, devices called “insiders.” The holes were at
varying heights, with the lowest being 18 inches above the
ground. Terminix’s Jennifer Fox testified the presence of insiders
indicated there had been an earlier pesticide application in the
wall.
       The report by Caballero, the other technician, was
apparently more complete than Ortiz’s, but his testimony showed
inconsistencies and ambiguities as to the amount of pesticides he
applied and his description of the areas to which he applied




                                7
pesticides. The pesticides he applied were PT221L, PT 565 and
Temprid SC.1
       Appellant retained toxicology expert Dr. Nachman
Brautbar to testify about five of the six pesticides used by
Terminix in the Starbucks. (There was no claim appellant could
have inhaled the sixth pesticide, gel bait.) Terminix filed a
motion in limine to preclude virtually all of Dr. Brautbar’s
testimony, but Dr. Brautbar was ultimately able to testify about
the effects of the five pesticides applied by Terminix, which
included pyrethrins, pyrethroids and diatomaceous earth. He
also testified about other chemicals in the pesticides, including
piperonyl butoxide, petroleum distillates, and formaldehyde.
       Specifically, Dr. Brautbar testified he had treated patients
exposed to pyrethrins and pyrethroids who later lost their sense
of smell. He testified pyrethroids can cause the acute
symptomatology appellant had. They can also cause loss of taste
and smell. Dr. Brautbar identified the risks of acute pyrethrin
exposure as irritation of the eyes, skin, oral mucosa, and nasal
mucosa. Pyrethrins can also cause a loss of smell.
       Dr. Brautbar also testified that part of the foundation for
his opinion about pyrethrin was a case study referred to as the
Gobba study. The case involved an Italian doctor exposed to

1      In addition to being impeached with his deposition about
the specific area where he applied the pesticides, Caballero kept
using the term “back of the house” to describe the area he
treated. He stated this was a term used by Starbucks to refer to
the kitchen. Kaiser, however, testified that the “back of the
house” at Starbucks was “considered anywhere not customer
facing, where they might have stock or mops or supplies or things
like that,” which certainly sounds like it could include a
storeroom.




                                 8
pyrethrin and another chemical, who subsequently lost his sense
of smell. Based on that study, Dr. Brautbar agreed pyrethrins
can cause some loss of taste.
       Dr. Brautbar testified in some detail about diatomaceous
earth, explaining it caused “irritation of the mucosa, which in
some patients destroys the mucosa and causes scarring of the
mucosa, and that later on may cause scarring to things under the
mucosa.” He testified it was capable of causing a loss of smell.
He deferred to Dr. Berman “in terms of the exact mechanism of
the loss of taste” caused by diatomaceous earth.
       Finally, Dr. Brautbar testified Alpine Dust is a substance
designed to bind to other materials and it can pick up and carry
other chemicals.
       Appellant’s treating physician Dr. Berman also testified as
an expert on appellant’s behalf. He was asked to connect the dots
as to how chemicals in Terminix’s pesticides caused appellant’s
loss of smell and taste. Dr. Berman agreed the chemicals at issue
were pyrethrins and pyrethroids, which are irritants, and also
diatomaceous earth. Dr. Berman described diatomaceous earth
as “earth used for filtering, but if you look it under an electron
microscope, it looks like you’re walking on razor blades. It’s a
natural way to keep ants from coming into your house.”
Appellant’s counsel then asked, “So the diatomaceous earth and
the pyrethroids and pyrethrins that you mentioned are irritants,
how did that affect his loss of smell and taste?” Dr. Berman
replied, “So you get in there, and you beat up the protective
exoskeleton, and then you put a poison in it, and the dust can
have a poison on it as well, so it’s like a poison dagger.”
Appellant’s counsel asked, “Is that what happened to the mucosa”
in his nose and mouth? Dr. Berman agreed. He also agreed that




                                9
was why appellant lost his sense of taste and smell. The doctor
testified nothing could be done to bring back those senses.
       In response to a motion in limine filed by Terminix, the
trial court limited Dr. Berman’s testimony about a prior patient
who had suffered a complete loss of smell after being exposed to a
fumigation for cockroaches. The trial court ruled the testimony
could only be used to show Dr. Berman’s expertise and
experience.
       Terminix offered an extensive defense, calling a number of
its current and past employees as witnesses. Terminix also
called its own toxicology expert Dr. Marion Fedoruk. Dr.
Fedoruk did not agree with much of appellant’s expert testimony.
As relevant here, Dr. Fedoruk testified the Gobba study could not
be used to prove causation, both because it was a study of a single
patient and because it involved butoxyethanol, which Terminix
had not applied.
       Terminix also retained medical doctors to examine
appellant. These doctors testified at trial but did not offer any
alternative medical explanation for appellant’s loss of smell or
taste. Neurologist Dr. Edwin Amos did not examine appellant’s
cranial nerve No. 1, which pertains to the sense of smell.
Everything was normal in Dr. Amos’s examination. The ear, nose
and throat doctor opined that appellant had not actually lost his
sense of smell.

       APPEAL OF ORDER GRANTING A NEW TRIAL
      Appellant challenges the trial court’s new trial order, which
states, under the heading “Expert Evidence,” this is “one area in
which the defense objection is well taken.” In the statement of
reasons, the trial court identifies three reasons for granting a
new trial. As we discuss below, none of these reasons provide a



                                10
basis for affirming the order for a new trial. We also consider
and reject Terminix’s claim that the trial court’s instruction to
the jury on suppression of evidence warranted a new trial.
       The authority of a trial court in this state to grant a new
trial is established and circumscribed by statute. Code of Civil
Procedure section 6572 sets out seven grounds for such a motion:
(1) irregularity in the proceedings; (2) misconduct of the jury;
(3) accident or surprise; (4) newly discovered evidence;
(5) excessive or inadequate damages; (6) insufficiency of the
evidence; and (7) error in law. (Oakland Raiders v. National
Football League (2007) 41 Cal.4th 624, 633 (Oakland Raiders).)
Section 657 provides: “When a new trial is granted, on all or part
of the issues, the court shall specify the ground or grounds upon
which it is granted and the court's reason or reasons for granting
the new trial upon each ground stated.” As the California
Supreme Court has explained: “ ‘[I]t is apparent that in the
context of this statute the words “ground” and “reason” have
different meanings.’ [Citation.] The word ‘ground’ refers to any
of the seven grounds listed in section 657. [Citation.]
A statement of grounds that reasonably approximates the
statutory language is sufficient. [Citations.] The statement of
‘reasons,’ on the other hand, should be specific enough to
facilitate appellate review and avoid any need for the appellate
court to rely on inference or speculation.” (Oakland Raiders, at
p. 634.) “The statement of reasons must refer to evidence, not
ultimate facts.” (Id. at p. 635.) As the California Supreme Court
has recognized, this strict interpretation of section 657 “has been



2    All further undesignated statutory references are to the
Code of Civil Procedure unless otherwise indicated.



                                11
criticized as creating ‘a “procedural minefield” for trial judges
who issue new trial orders.’ ” (Oakland Raiders, at p. 635.)
       In granting a new trial, the court must find prejudice as
well. (Donlen v. Ford Motor Co. (2013) 217 Cal.App.4th 138, 147
[“To be entitled to a new trial, the moving party must also show
the error was prejudicial—that it affected a substantial right and
prevented him from obtaining a fair trial”].)
       “When the trial court provides a statement of reasons as
required by section 657, the appropriate standard of judicial
review is one that defers to the trial court’s resolution of conflicts
in the evidence and inquires only whether the court’s decision
was an abuse of discretion.” (Oakland Raiders, supra, 41 Cal.4th
at p. 636.) “[T]he absence of a statement of reasons calls for
independent review of the trial court’s order granting a motion
for a new trial. . . . The reviewing court should not . . . defer to
the trial court’s resolution of conflicts in the evidence, or draw all
inferences favorably to the trial court’s decision, because in the
absence of a statement of reasons, the record does not show
whether the trial court resolved those conflicts or drew those
inferences.” (Id. at p. 640; see Montoya v. Barragan (2013)
220 Cal.App.4th 1215, 1228 (Montoya) [“Where the statement of
reasons is inadequate, we independently review the trial court’s
order granting a new trial”].) In this context, independent review
simply means that we do not defer to the trial court’s resolution
of conflicts in the evidence or draw inferences favorable to the
trial court’s decision. (Oakland Raiders, at p. 640, fn. 4.) These
shifting standards of review can be viewed as creating a
procedural minefield for the appellate courts who review new
trial orders.




                                 12
      Here, the new trial order contains a statement of reasons,
which lists three reasons under the general heading “Expert
Evidence,” but lacks an express specification of the statutory
grounds which support those reasons. For one of the reasons, it
is unclear upon which statutory ground the court relies.3
The statement of reasons itself is lacking specificity on certain
key issues we discuss in more detail below. One recurrent issue
is when and to what Terminix objected; a second recurrent issue
is whether prejudice flowed from any error.

A.     Dr. Brautbar’s Testimony About the Gobba Study Does Not
       Provide a Reason to Affirm the New Trial Order
       The trial court gave this first reason in support of a new
trial: “The court should have sustained the defense objection to
Brautbar’s testimony regarding the Gobba case, once the full
extent of the case became apparent. This was the only study
cited by the expert that concerned a loss of smell and taste after
exposure to chemicals used to eradicate German cockroaches.
The required nexus between the Gobba incident and this case
lacked scientific rigor. In Gobba, the mix of chemicals were
unknown. The concentration of the chemicals was also unknown.
The subject of the case study sat in a closed room for several
days, 6 hours at a time. In the instant case, the mixture of

3      Appellant and Terminix agree that the first and third
reasons provided by the trial court support the statutory ground
of error in law, specifically the erroneous admission of expert
testimony. Terminix contends the second reason supports the
statutory ground of irregularity in the proceedings, specifically
attorney misconduct. Terminix does not contend the trial court
based the new trial order on any other statutory ground, such as
insufficiency of the evidence.




                                13
chemicals and aerosolized components, as well as their
concentration, is also unknown. This one incident stood alone in
the scientific literature. There were no rigorous clinical studies
or peer-reviewed scientific inquiries. A single incident does not
support its use in a jury trial. Yet, its impact may have been
significant.”
       Both parties agree the trial court was likely referring to the
statutory ground of error in law. We agree this is the most likely
ground.
       As a fundamental matter, a new trial on the ground of legal
error may be granted only if the moving party objected to the
allegedly erroneous ruling. (Code Civ. Proc., § 657, subd. (7)
[“Error in law, occurring at the trial and excepted to by the party
making the application”]; see Evid. Code, § 353, subd. (a) [verdict
shall not be set aside or judgment reversed unless “(a) [t]here
appears of record an objection to or a motion to exclude or to
strike the evidence that was timely made and so stated as to
make clear the specific ground of the objection or motion”].)
       Appellant contends the trial court was mistaken in finding
that Terminix made timely and specific objections to Dr.
Brautbar’s testimony. We agree.
       The trial court’s statement of reasons refers to “the defense
objections” but gives no indication of when such objections
occurred or what those objections were. Even Terminix itself
cannot pinpoint the objections to which the court refers. Instead,
it offers a variety of possibilities, from its pretrial written motion
in limine 23 (MIL 23) to arguments made during the hearing on a
related motion in limine to general foundational objections
during Dr. Brautbar’s videotaped combined Evidence Code
section 402 hearing and trial testimony. While this might sound




                                 14
like an abundance of riches, when the record is examined, it is
not.
       Complicating our analysis is the suggestion in the
statement of reasons that the trial court did not become aware of
the information which justified exclusion until after it denied the
objections, that is, “once the full extent of the case became
apparent.” However, when events at trial change the context in
which evidence is offered, “a renewed objection is necessary to
satisfy the language and purpose of Evidence Code section 353.”
(People v. Morris (1991) 53 Cal.3d 152, 190, disapproved on
another ground in People v. Stansbury (1995) 9 Cal.4th 824;
Summers v. A.L. Gilbert Co. (1999) 69 Cal.App.4th 1155, 1184.)4
       The trial court’s statement about defense objections is not
specific enough to facilitate appellate review. We cannot defer to
the trial court’s vague and conclusory finding that Terminix
objected on some unspecified ground at some unspecified time,
possibly before sufficient facts were known to warrant sustaining
the motion and excluding the evidence. We independently review
the issue of whether the requirement of a timely and specific
objection was met. We determine it was not.

      1.   The Motion in Limine (MIL 23)
      In MIL 23, Terminix sought, on several grounds, to
preclude Dr. Brautbar’s opinion testimony on the effects of a


4      The trial court does not specify when it became aware of
the full extent of the Gobba case, but it seems likely that this
occurred during the testimony of Terminix’s expert Dr. Fedoruk.
Terminix has not identified a renewed objection to the Gobba
study, a motion to strike the study, or any similar action taken at
that time.




                                15
number of pesticides. For one of the pesticides, pyrethrins, Dr.
Brautbar had relied in part on the Gobba study, although it was
not mentioned by name. Terminix contends the trial court denied
this motion in limine and so it had no further duty to object.
(See, e.g., Pinter-Brown v. Regents of University of California
(2020) 48 Cal.App.5th 55, 94.)
       The record does not support an inference that the trial
court order was referring to MIL 23 as Terminix’s operative
objection to the Gobba report evidence. The trial court states it
“should have sustained the defense objections to Brautbar’s
testimony regarding the Gobba case, once the full extent of the
case became apparent.” The trial court then sets forth the “full
extent” of the case: “This was the only study cited by the expert
that concerned a loss of smell and taste after exposure to
chemicals used to eradicate German cockroaches. The required
nexus between the Gobba incident and this case lacked scientific
rigor. In Gobba, the mix of chemicals were unknown. The
concentration of the chemicals was also unknown. The subject of
the case study sat in a closed room for several days, 6 hours at a
time.”
       Almost none of this information is found in MIL 23.
Terminix described the study, which was not identified by name,
by reference to excerpts from Dr. Brautbar’s deposition as
follows: “The only study Dr. Brautbar referenced that involved
total loss of smell involved exposure to a product containing
different chemicals than those Terminix used. [Citation.] This
was not an epidemiological study. [Citation.] The individual in
the study was exposed for six hours per day for ‘a few days.’
[Citation.]” There is no mention in MIL 23 or the cited deposition
pages of German cockroaches, chemical concentrations, or a




                               16
“closed” room. If the mixture of chemicals in the Gobba study
was unknown, as the trial court stated in its order, this was not
apparent from MIL 23 or the cited deposition pages. There is no
discussion of the length of “exposure” at the cited pages; Dr.
Brautbar simply states that the patient left, then returned to
work in the room. Nor were additional details about the Gobba
study provided at oral argument on MIL 23.5 Although

5      Although not determinative of our ruling, we note that in
discussing MIL 23 in this appeal, Terminix provides different and
broader cites to Dr. Brautbar’s deposition, implicitly
acknowledging that the cites in the MIL 23 were not accurate or
sufficient. Of course, it was not the trial court’s task to search
the deposition for information to support Terminix’s claims about
the study. (See United Grand Corp. v. Malibu Hillbillies, LLC
(2019) 36 Cal.App.5th 142, 156 [If a party does not support an
argument with the necessary citations to the record the
argument is deemed forfeited].)

       Terminix’s appellate counsel stated at oral argument that
the study was attached to Dr. Brautbar’s deposition, which was
lodged with the trial court. The deposition was lodged with the
court at the beginning of the oral argument on MIL 23, and then
only after the court expressed its frustration that only excerpts
from the deposition were attached to the MIL 23. While the
Gobba study was marked as an exhibit at Dr. Brautbar’s
deposition, the copy of that deposition provided by Terminix in its
Respondent’s Appendix does not include the exhibits, and
Terminix has not provided any record citations showing the
deposition exhibits were lodged with the court. More
importantly, there is nothing in the text of MIL 23 to indicate
that excerpts from the study, or the study itself, were attached to
MIL 23, and there are no cites to the study in MIL 23. It would
not, in any event, have been the trial court’s task to search the
study for information to support Terminix’s claims.




                                17
Terminix’s appellate counsel mentioned to us at oral argument
that oral argument on MIL 23 in the trial court was extensive,
counsel failed to add that the Gobba study was mentioned only
once, in passing, and then by appellant’s counsel.
        Given the above gaps and deficiencies in MIL 23, the trial
court could only have learned the “full extent” of the Gobba study
after the hearing on MIL 23. Whenever this additional evidence
described by the court was offered, Terminix would have had to
renew its objection. (Summers v. A.L. Gilbert Co., supra,
69 Cal.App.4th at p. 1184 [“if the evidence presented during trial
is substantially different from that presented at the hearing on
the motion in limine or included in an offer of proof, it is
incumbent on the party who made the motion to renew the
objection to the evidence”], original italics.)
        Perhaps more importantly, the trial court did not
unequivocally deny MIL 23 as to pyrethrins. The court’s ruling
was, at best, tentative and unclear. Although the trial court
initially stated it was denying the motion, after a request for
clarification from Terminix’s counsel, the trial court stated:
“I have no problems with regard to the Alpine Dust
(diatomaceous earth) and the Cy-Kick.” The court added: “The
top items, the 221L, 565 Plus, and Temprid SC, I’ll think about.
[¶] If there is anything you want me to look at with regard to any
of the further deposition material or other material, let me know
and I’ll consider that.” The next morning, during the second day
of hearings, the court repeated: “With regard to the 23rd MIL by
defense, the issue of three items of application were still
undecided. They were taken under submission. The 221L
aerosol, the 565 Plus XLO Formula II and the Temprid SC. I’d




                                18
like a 402 hearing on that, actually, with the doctor. We can do it
just before he testifies.”

      2.    Terminix’s Reference to the MIL 23 During the Later
            Hearing on a Related Motion in Limine
      Terminix contends that the Evidence Code section 402
hearing was only meant to encompass the limited issue of
whether appellant was exposed to those three chemicals, and
thus was a firm denial of the medical causation portion of MIL 23
involving the Gobba study. We do not agree,6 but even assuming
for the sake of argument that it was a denial, the court soon
changed its mind, at Terminix’s request.

6     After the court ordered the Evidence Code section 402
hearing, Terminix’s counsel asked: “[T]he 402 of Dr. Brautbar
that the court is suggesting take place, would be solely with
regard to those three chemicals or products?” The court replied:
“Correct.” Terminix’s counsel asked: “And it would be otherwise
limited, and the court is overruling or denying my request for a
more expansive 402 on the other products; is that correct?” The
court: “That is correct.” We see only a limitation by product type,
but no limitation on what could be raised concerning those
products.

       We note that at oral argument, Terminix’s appellate
counsel took a different position, contending that the trial court’s
expressed concern about scarring during the argument on MIL 23
showed that the Evidence Code section 402 hearing was the
objection to the Gobba study. We understand the exchange at
page 649 forward to involve the issue of whether any medical
tests, such as a biopsy, could show the scarring in appellant’s
nose. We agree, however, that one of the purposes of the section
402 hearing was to explore the admissibility of Dr. Brautbar’s
testimony, including his reliance on the Gobba study.




                                19
       As Terminix acknowledges, during the second day of
hearings and after the ruling set out above, Terminix raised the
issue of the Gobba case study, among others. Terminix’s counsel
discussed a number of articles on diatomaceous earth and then
mentioned a study on pyrethrins as being “a case report of one
individual in Italy some time ago, and it was a case report, and it
was a hypothesis generating proposition as opposed to something
that could be used as a means for establishing a basis for
causation.” This was the Gobba study. The trial court asked: “So
what are you asking?” Counsel replied: “What I’m asking is that
when Dr. Brautbar’s opinions are being put forward to this court
that the court actually take a look at those studies to determine
whether they are at the proper basis of an opinion. . . . [¶] [W]hen
Dr. Brautbar is on the stand, he needs to explain why these
literature sources that he relies upon can be the proper basis of
an opinion . . . . This is [a] heads-up to the court that a more
[intellectual] analysis for the basis of Dr. Brautbar’s testimony
needs to be done by both counsel and this court before he
expresses an opinion.” The court replied: “It is not unusual to ask
for the opinion first, and then ask what is the basis of the
opinion . . . . I assume at some point you’ll interject an objection.”
Terminix’s counsel replied: “Absolutely.” The court asked: “And
what will then happen; I’m going to have a lengthy 402 hearing?”
Terminix’s counsel replied: “Most likely.”
       Even without this statement from the court that it expected
Terminix to raise objections to the studies at the hearing,
Terminix was required to do so. (See Christ v. Schwartz (2016)
2 Cal.App.5th 440, 452 [“When a court has not finally ruled on an
in limine motion . . . Evidence Code section 353 requires a timely




                                 20
objection during presentation of the evidence” to preserve the
issue].)

      3.     Objections During the Combined Evidence Code
             Section 402 Hearing and Trial Testimony
       Terminix claims that during the combined Evidence Code
section 402 hearing and testimony, it did object to Dr. Brautbar’s
causation testimony on the ground that it lacked foundation.
Pages cited by Terminix is to a question which directly asked
about the Gobba case study report.
       Terminix makes no effort to explain how the objections
cited would have alerted the court and opposing counsel that it
was objecting specifically to the Gobba study. The objections
were simply broad “placeholder” objections, which are not
sufficient to preserve the claim. (People v. Demetrulias (2006)
39 Cal.4th 1, 22 [party cannot rely on a “placeholder” objection
stating general grounds]; SCI California Funeral Services, Inc. v.
Five Bridges Foundation (2012) 203 Cal.App.4th 549, 564
[objection that expert testimony was “speculative” was not
sufficient to preserve claim that expert used a legally
impermissible methodology].) At oral argument, Terminix’s
appellate counsel claimed that speaking objections were not
allowed. Terminix did not make this claim in its respondent’s
brief, and it is inconsistent with the exchange between Terminix’s
trial counsel and the court concerning the way the Evidence Code
section 402 hearing would unfold, as set forth above.7

7      Further, the combined Evidence Code section 402 hearing
and trial testimony of Dr. Brautbar was videotaped, with the
understanding that it would be edited before being played to the
jury, so even assuming speaking objections were not permitted in
front of the jury, they could be edited out of the video.



                                21
       This vagueness is exacerbated by the fact that Terminix’s
claims of foundational deficiencies in Dr. Brautbar’s causation
testimony were not limited to the Gobba study alone, or even to
pyrethrins. In fact, many of the foundational objections Terminix
cites are to questions about chemicals other than pyrethrins.8 We
see no connection between these objections and the Gobba study.
       Only three of the 11 cited foundational objections are even
remotely related to the Gobba study, but these objections are not
sufficient. On cited page 39, appellant’s counsel asks whether
toxicological studies reviewed by Dr. Brautbar supported his
reliance on case studies. Terminix objected on lack of foundation,
but it is not clear what foundation Terminix believed was lacking.
Although the objection was overruled, Dr. Brautbar then
provided one type of foundation, testifying that in his field, it was
common to rely on case studies which are supported by
toxicological studies. Appellant’s counsel then asked: “This is one
of the circumstances where you can rely on the case report?”
Terminix did not object, indicating Brautbar’s answer had
supplied the missing foundation.
        On cited page 40, Terminix objected to the question “What
is your understanding of the risks presented by pyrethrins?”
Pyrethrins were applied by Terminix and were also involved in


8     The objectionable questions involve diatomaceous earth.
Others involve piperonyl butoxide. Other objectionable questions
involve pyrethroids, which are related to pyrethrins, but not
exactly the same. In context, both of those questions and follow-
ups demonstrated Dr. Brautbar was relying on a variety of
materials and his own research and experience as the basis for
his answer. Much more specificity was required to establish that
the objections were directed to the Gobba study.




                                 22
the Gobba study, but this question did not call for any reliance on
the Gobba study. Dr. Brautbar answered, “The risks of acute
exposure is that of irritation of the eyes, skin, oral lining, or
mucosa as we call it, and nasal mucosa. In general, that’s the
main ones.”
       On cited page 44, Terminix’s foundational objection was to
a question asking whether the presence of butoxyethanol and
pyrethrin were “synergistic.” This objection was sustained.
While butoxyethanol is a chemical involved in the Gobba study,
the question does not in any way suggest or require reliance on
that study. It simply asked about the interaction between two
chemicals when combined. Further, after the objection was
sustained, appellant asked Dr. Brautbar to explain his
understanding of the interaction between the two chemicals,
based on his “training and experience, research on these
chemicals.” Terminix did not renew its foundational objection.
Dr. Brautbar testified without objection that the effect was
additive (rather than synergistic).
       Finally, we note that the combined Evidence Code section
402 hearing and testimony unfolded as the trial court had
anticipated, but Terminix did not object as suggested by the trial
court. When appellant’s counsel sought to elicit Dr. Brautbar’s
opinion on the risks of a “family of chemicals,” Terminix objected
on the ground of lack of foundation. Appellant then began the
lengthy process of eliciting from Dr. Brautbar the basis of his
opinion that pyrethroids and pyrethrins posed a risk of loss of
smell. Eventually, appellant asked Dr. Brautbar if he had found
in his research “case studies regarding potential consequences
from exposure to pyrethrins?” Terminix did not object. Appellant
replied, “yes.” Appellant then asked, “What did you discover?”




                                23
Terminix did not object. Dr. Brautbar replied: “I found, I believe,
two or three case reports, where patients were exposed to
pyrethrin have developed lesion and loss of smell.” This was a
very clear reference to the Gobba study. This was precisely the
situation where the trial court had previously indicated Terminix
could object and be heard further, that is, when Dr. Brautbar was
testifying about the bases for his opinions. Terminix did not do
so.
       At oral argument, Terminix’s appellate counsel contended
that the objections actually occurred during its cross-examination
of Dr. Brautbar, because those questions laid out problems with
the Gobba study. Again, this is not a claim made in its
respondent’s brief. We note, however, that questions are not
themselves evidence and Dr. Brautbar did not agree that there
were problems which precluded reliance on the case study. At a
minimum, Terminix needed legal authorities or testimony from
other experts explaining why Dr. Brautbar’s answers warranted
exclusion of the study, or more precisely his testimony based on
the study. With such additional information, Terminix would
then have to renew its objection to Dr. Brautbar’s testimony
about the Gobba study. Terminix has not provided any record
citations showing that that occurred.
       Because Terminix did not specifically object to the Gobba
study, the trial court’s admission of the study is not an error in
law within the meaning of the new trial statute and cannot
support the new trial order.

B.     References to Dr. Berman’s Treatment of a Patient Do Not
       Provide a Basis to Affirm the New Trial Order
       The trial court provided a second reason warranting a new
trial: “[P]laintiff’s ENT, Dr. Berman, related information



                                24
concerning a patient who lost the sense of smell and taste after
exposure to insecticide spray used for eradicating German
cockroaches. This court had ruled that the incident could only be
used in terms of the doctor’s listed experience. Plaintiff’s case
included two references to [Dr.] Berman’s treatment of a patient
with ‘this exact problem’ and ‘these exact conditions from this
exact exposure.’ There was nothing exact about any [of] this
information. While normally this would not mean much in a case
involving cancer such as mesothelioma, where the scientific
literature is robust and well documented, its improper influence
and weight in a case where no other scientific studies are cited
ought not to be understated.”
       As was the case with all its reasons, the trial court did not
specify the statutory ground which the reason supported. Here,
the parties do not agree which ground the trial court intended.
Appellant contends the trial court is discussing what it believes
to be the erroneous admission of expert testimony, and thus the
ground must be an error in law. We are inclined to agree.
The discussion is placed under the heading “Expert Evidence,”
and is sandwiched between the discussion of Dr. Brautbar’s
testimony about the Gobba study and Dr. Berman’s testimony
about diatomaceous earth, both of which involve evidence, not
arguments. The court states there is nothing “exact about any of
this information,” which suggests the problem is evidentiary.
This is reinforced by the trial court’s analysis of the effect of the
error, which discusses only the weight (or lack thereof) of the
evidence on medical causation, an analysis which is consistent
with the erroneous admission of evidence.




                                 25
       Error in law, however, requires an objection, which
Terminix did not make. Thus, it cannot be a valid ground for the
new trial order.
       Terminix points out the two phrases quoted by the court in
its new trial order were part of appellant’s closing argument.
It contends the court was therefore discussing attorney
misconduct and relying on the ground of irregularity in the
proceedings.9 Terminix does not explain why the trial court

9      Terminix cites old but apparently still valid law by the
California Supreme Court that an objection is not required for
the ground of irregularity in the proceeding. (Malkasian v. Irwin
(1964) 61 Cal.2d 738, 747 (Malkasian).) This results in the odd
situation that a party who fails to object to attorney misconduct
may not raise the claim directly as a ground for reversal on
appeal but may raise it as a ground for a new trial and may claim
on appeal that the attorney misconduct warranted the granting
of the new trial motion.

      We note appellant cites recent authority which relies on an
old Supreme Court case holding that “irregularity in the
proceedings” refers to “any act that (1) violates the right of a
party to a fair trial and (2) which a party ‘cannot fully present by
exceptions taken during the progress of the trial, and which must
therefore appear by affidavits.’ (Gay v. Torrance (1904) 145 Cal.
144, 149, [78 P. 540], [citation].)” (Montoya, supra,
220 Cal.App.4th at pp. 1229–1230.) While Gay does not appear
to have been expressly overruled, the California Supreme Court
has twice expressly found attorney misconduct to be an
irregularity in the proceeding when the ground could have been
presented during trial. That was the situation in Malkasian,
which involved counsel who argued facts not in the record.
(Malkasian, supra, 61 Cal.2d at p. 745.) In 1977, the Court
stated “[i]t is well settled that misconduct of counsel is such an
irregularity and a ground for new trial. [Citations.] It is also



                                 26
would have placed its discussion of these statements under the
heading “Expert Evidence,” or why it would do so without making
it clear that it was referring to attorney misconduct and
irregularity in the proceedings. Terminix also does not explain
why the trial court failed to consider factors normally used to
assess prejudice from attorney misconduct during argument,
such as how the jury was likely to have understood the remarks
and the ameliorative effect, if any, of the jury instructions.
       In its motion for a new trial, Terminix did raise these two
phrases as attorney misconduct constituting irregularity in the
proceedings. This does not shed any light on the trial court’s
selection of grounds, as Terminix also complained about these
statements in a section entitled “Expert Testimony Should Have
Been Excluded.” Nevertheless, because Terminix raised
irregularity in the proceedings in its motion, we can consider this
ground. Because the trial court did not “effectively state” the
ground of irregularity in the proceedings in its order, Terminix
has the burden to “advance any grounds stated in the motion
upon which the order should be affirmed, and a record and
argument to support it.” (Sanchez-Corea v. Bank of America
(1985) 38 Cal.3d 892, 905–906; Bell v. Bayerische Motoren Werke
Aktiengesellschaft (2010) 181 Cal.App.4th 1108, 1127.)
       However, Terminix is vague about what, exactly, was
attorney misconduct. Like the trial court, Terminix refers to the

well settled that misconduct has often taken the form of improper
argument to the jury, such as by urging facts not justified by the
record or suggesting that the jury may resort to speculation.”
(City of Los Angeles v. Decker (1977) 18 Cal.3d 860, 870.) There is
generally no need for affidavits to present such a claim of
misconduct.




                                27
limiting order. Both of the phrases quoted, however, were used,
as allowed, to describe Dr. Berman in terms of his expertise
which would be in compliance with the trial court’s previous
order. The first quote is part of an explanation of counsel’s
referral of appellant to doctors: The attorney “said, ‘Listen,
there’s some great doctors.’ Dr. Berman, who’s [an] ear, nose,
and throat specialist, who’s actually treated patients with this
exact problem, toxic exposure.” The second quote refers to Dr.
Berman, “who [has] treated patients with these exact conditions
from this exact exposure.”
       This leaves “arguing facts not in evidence” as the only
possible misconduct. (There was no evidence of the precise
chemicals to which the prior patient was exposed.) Terminix does
not offer any argument that the first phrase, “a patient with this
exact problem, toxic exposure” is improper. Accordingly, we do
not consider it as a basis for attorney misconduct.
       Terminix argues that the phrase “from this exact exposure”
must have been intended to mean and been understood by the
jury as meaning that Dr. Berman’s patient was exposed to the
exact same chemicals as appellant. Terminix, however, makes no
attempt to analyze the phrase in context. We find it far from
obvious what counsel intended to convey by this phrase or how
the jury would have understood it. (See People v. Rivera (2019)
7 Cal.5th 306, 334 [when misconduct claim is based on comments
before the jury, “ ‘ “the question is whether there is a reasonable
likelihood that the jury construed or applied any of the
complained-of remarks in an objectionable fashion” ’ ”].)
       The phrase was used by appellant’s counsel when arguing
that Terminix had failed to provide an alternative explanation for
appellant’s loss of smell and taste. Counsel argued: “We know he




                                28
doesn’t have a brain tumor. We know he doesn’t have cancer and
had the end organ and the nerves fried. They gave you no other
reason except for Brautbar and Berman, who have treated
patients with these exact conditions from this exact exposure.” It
appears counsel, at least in part, misspoke, since it makes no
sense to say that Terminix provided Dr. Brautbar and Dr.
Berman as an alternate explanation. Terminix does not explain
why this garbled statement should be understood as an attempt
to mislead the jury, or why the jury would have given it any
weight at all.
       Even assuming the jury keyed in on the last part of the
sentence, Terminix does not explain why the jury would
understand the phrase “this exact exposure” to refer to specific
chemicals. Counsel did not mention any chemicals by name.
Earlier in the argument, counsel had stated that the patients
suffered this “exact problem, toxic exposure.” We see no reason
the jury would ascribe a different meaning to the second use of
the word “exposure” in the same argument, particularly since
both usages were in connection treatment of patients; “toxic
exposure” does not imply particular chemicals were involved. We
note Terminix did not object to this argument, although it had
previously objected eight times that counsel’s remarks were
“beyond the evidence” or that there was “no evidence of that.”
This lack of objection certainly suggests Terminix itself did not
understand the statement as problematic when it was made.
       Finally, even if appellant’s counsel did incorrectly state
that Dr. Berman had treated a patient with the exposure to the
exact same chemicals as appellant, Terminix has not shown
prejudice from such a statement. Terminix relies on the trial
court’s remarks that “its improper influence and weight . . . ought




                                29
not be understated.” This is not a clear finding of prejudice, but
even if it were, it would not be sufficient. The weakness of a
party’s evidence can be a factor in assessing prejudice from
attorney misconduct but, as we mention above, more must be
considered. Terminix has not filled this gap.
       We find counsel’s remark to be brief and isolated: it was
one sentence in an argument which lasted almost two hours. It
was also somewhat oblique and indirect, as we have discussed
above. These facts weigh against a finding of prejudice. (Cassim
v. Allstate Ins. Co. (2004) 33 Cal.4th 780, 802–803 (Cassim).)
       We also consider “the ameliorating effect of the trial court’s
instructions to the jury to guide its decisionmaking. Absent some
contrary indication in the record, we presume the jury follows its
instructions [citations] ‘and that its verdict reflects the legal
limitations those instructions imposed.’ ” (Cassim, supra,
33 Cal.4th at pp. 803–804; see also People v. Hinton (2006)
37 Cal.4th 839, 863 [trial court’s instructions before opening
statement and again before closing argument that the attorneys’
statements were not evidence would have dispelled
any prejudice].)
       Here, the jury was well aware that argument of counsel
was not evidence. The jury was specifically instructed that
“What the parties say in closing argument is not evidence,” and
twice instructed “You must decide what the facts are in this case
only from the evidence you see or hear during the trial. Sworn
testimony, documents, or anything else may be admitted into
evidence. . . . [¶] . . . In their opening statements and closing
arguments, the attorneys will talk to you about the law and the
evidence[,] but their statements and arguments are not
evidence.” At the close of the evidence, the jury was instructed:




                                 30
“You must decide what the facts are. . . . You must decide the
facts based on the evidence admitted in this trial.” Moreover,
shortly before the statement at issue, in response to Terminix’s
objections, the trial court twice reminded the jury during
appellant’s closing argument: “You are the ones who determine
what the facts were in this case, all 12 of you deliberating. And
again, if you want it to be read back to you, you may have the
testimony read back to you.” “Again, ladies and gentlemen, you
are the ones who determine what the facts are in this case.”
Terminix has not offered any argument or evidence to overcome
the presumption the jury followed those pervasive instructions.
       We conclude Terminix has not shown the argument
resulted in a miscarriage of justice, because it is not reasonably
probable Terminix would have received a more favorable outcome
in the absence of counsel’s remark during closing argument, and
so that remark cannot be the basis of a new trial order. (Cassim,
supra, 33 Cal.4th at pp. 801–802 [applying Watson standard to
closing argument].)

C.    Dr. Berman’s Testimony That Diatomaceous Earth “Beat
      Up” Appellant’s Nasal Mucosa Does Not Provide a Basis to
      Affirm the New Trial Order
      The trial court gave a third reason to justify a new trial:
“Berman testified that diatomaceous earth, a major component of
Alpine Dust, is used to kill cockroaches because it ‘actually rip[s]
the exoskeleton of cockroaches. Cockroaches don’t have bones
like we do. Their bones are basically on the outside of their body,
and if you can break that down, you can have chemicals enter
that will kill them.’ [Citation.] Berman was also asked to
describe diatomaceous earth. He stated, in part, ‘[i]f you look
under an electron microscope, it looks like you’re walking on



                                31
razor blades[.] It’s like a poison dagger.’ [Citation.] Berman
testified that this happened to the mucosa in plaintiff’s nose.
During this testimony, the defense objected. The difficulty is
there was no scientific information brought to bear as to the
effect on parts of the human body of these ‘razor blades’ that are
only visible through an electron microscope. Furthermore, to
determine the effect on the human body of a substance based on
its effects on insects, is a connection that remained unsupported
by any scientific evidence. The inflammatory nature of the
colorful language concerning razor blades and poison daggers
only compounds the error.”
       Again, the trial court failed to specify a statutory ground.
The parties agree the most likely ground is error in law.
We agree as well. We have some difficulty identifying that error,
however, in part because the trial court is again unclear about
when and to what the defense objected. The trial court quotes
two passages of testimony, states Dr. Berman testified that this
is what happened to appellant’s nasal mucosa, and then notes
broadly that the defense objected. The record is clear Terminix
did not in fact object to the quoted testimony that Alpine Dust
ripped the exoskeleton of insects or that diatomaceous earth
looked like razor blades. Nor did it move to strike that language,
which the court bemoans as “inflammatory.” Thus, the court’s
error cannot be in overruling an objection to this “colorful”
language, because no such objection was made. Although not
determinative of our ruling, we note that the description of
diatomaceous earth as looking like razor blades or shards of glass
was used elsewhere in the trial without objection.
       Terminix objected only when appellant’s counsel asked: “So
the diatomaceous earth and the pyrethroids and pyrethrins that




                                32
you mentioned are irritants, how did that affect his loss of sense
and smell?” Its objection was: “Foundation. 801. 802.” This
objection was overruled and Dr. Berman then testified “[s]o you
get in there, and you beat up the protective exoskeleton, and you
put a poison in it, and the dust can have a poison on it as well, so
it’s like a poison dagger.” (Italics added.) Terminix’s counsel did
not move to strike the poison dagger reference. As this full quote
shows, the poison dagger phrase was not part of the description
of diatomaceous earth under a microscope as the ellipses in the
court’s quotation in its order might suggest.
        If the trial court believes the admission of Dr. Berman
testimony that diatomaceous earth can damage nasal mucosa
and cause a loss of smell and taste was error because there was
no scientific information or scientific evidence to show its effect
on the human body, the trial court is simply incorrect. Although
his testimony had not yet been played for the jury, Dr. Brautbar
had already testified during his February 26 videotaped
examination that diatomaceous earth causes “irritation of the
mucosa, which in some patients destroys the mucosa and causes
scarring of the mucosa.” Appellant’s counsel asked: “Are you
talking about like scarring if I were to cut myself or something
else?” Dr. Brautbar replied: “It’s similar, but a scar is a scar.”10
The trial court has not identified the admission of this testimony
as erroneous. We note, as the trial court does not, that Dr.
Berman did not testify that diatomaceous earth “ripped” or “cut”
the mucosa, but simply that it “beat up” the mucosa. This is
consistent with Dr. Brautbar’s testimony that diatomaceous

10    Terminix contends Dr. Berman did not cite Dr. Brautbar’s
testimony as the basis for his opinion. Terminix has waived this
claim by failing to provide a record cite to support it.




                                 33
earth irritated mucosa enough to inflame it and cause scarring.
Put differently, the trial court did not abuse its discretion in
permitting Dr. Berman to testify that diatomaceous earth,
together with other chemicals, damaged appellant’s nasal mucosa
and caused his loss of smell. There was no error in law.
       In addition, the trial court did not make any specific
finding of prejudice at all about the challenged testimony. In the
next paragraph, the court remarks generally that “Considering
the weight usually given to experts and medical doctors, the
errors that permitted the jury to hear this improper evidence
may not be ignored.” This too is not a finding of prejudice. There
is no rule that presumes prejudice from the erroneous admission
of expert testimony. Terminix identifies prejudice based on the
“colorful” language used by Dr. Berman, but as we have just
explained, the use of this language does not constitute an error in
law. Thus, the lack of any identifiable prejudice also precludes
using this reason as justification for a new trial.

D.     The Instruction on Suppression of Evidence Was Properly
       Given and So Does Not Provide a Basis to Affirm the New
       Trial Order
       Terminix contends that even if none of the three stated
reasons is sufficient to uphold the new trial order, the order must
be upheld because the trial court erred in instructing the jury on
the suppression of evidence.
       Terminix did identify this ground in its motion for a new
trial. But Terminix shoulders the burden of showing that the
order should be affirmed on this ground. We are not persuaded.
       The trial court instructed the jury pursuant to CACI
No. 204 that “You may consider whether one party intentionally
concealed or destroyed evidence. If you decide that a party did



                                34
so, you may decide that the evidence would have been
unfavorable to that party.”
       The trial court discussed its reasons for giving the
instruction in the new trial/JNOV order. The court focused on
Ortiz’s incomplete report and subsequent “loss” of the report by
Terminix and Terminix’s decision to send a cleaning crew to
Beauty.
       Terminix focuses its argument on this order. It contends
there is no evidence of willful suppression of Ortiz’s work order
because there is no evidence Ortiz failed to complete the report
and Kaiser failed to require Ortiz to correct it with the intention
of preventing it from being used in litigation. (New Albertsons,
Inc. v. Superior Court (2008) 168 Cal.App.4th 1403, 1434.)
       We review the entire record to determine if there is
substantial evidence to support the instruction. (Bihun v. AT&T
Information Systems, Inc. (1993) 13 Cal.App.4th 976, 992.)
We view the evidence in the light most favorable to the
contention that the instruction is applicable. (Freeze v. Lost Isle
Partners (2002) 96 Cal.App.4th 45, 53.) A judgment may not be
reversed on appeal for an error involving misdirection of the jury,
unless after an examination of the entire cause, including the
evidence it appears the error caused a miscarriage of justice.
When the error is one of state law only, it generally does not
warrant reversal unless there is a reasonable probability of a
more favorable outcome in the absence of the error. (Soule v.
General Motor Corp. (1994) 8 Cal.4th 548, 574.)
       While Terminix is correct that neither man knew appellant
had been injured by the pesticides, both men knew Cohanim was
very unhappy about the pesticide entering his business. Ortiz
testified Cohanim was really upset and mad. Ortiz was worried




                                35
because the man was yelling, something he did not normally
encounter. He called his service manager and Kaiser to discuss
the situation. The next morning, Kaiser learned Terminix’s call
center had received a complaint from Cohanim. It is reasonable
to infer the men decided to conceal evidence of the exact amount
of applied pesticides and the location where they were applied to
hamper any litigation brought by Cohanim. (See, e.g., Torres v.
Parkhouse Tire Service, Inc. (2001) 26 Cal.4th 995, 1009 [“As with
other mental states, plaintiffs may rely on circumstantial
evidence to prove the intent” and the specific intent “ ‘with which
an act is done may be shown by the circumstances surrounding
the commission of the act’ ”].)
       Terminix also complains of the trial court’s reference to the
report being “lost,” because appellant was able to obtain a copy of
report from the Department of Health. Terminix misses the
point twice. Terminix’s act of losing the report was an act of
concealment by Terminix. The fact that appellant found a copy
in a location which Terminix did not control does not alter
Terminix’s concealment of the copy it did control. More
importantly, for purposes of negative inferences, the concealed
and/or suppressed evidence was the information missing from the
report.
       Terminix next contends the cleaning team’s actions were
not suppression of evidence by Terminix because there was no
evidence Terminix sent the team. Even if this were true, it would
not make the instruction improper, because, as we have
explained, there was other evidence permitting the inference of
concealment and suppression in connection with the preparation
and retention of Ortiz’s report. No specific acts were listed in the




                                36
instruction, and only one incident is required to warrant giving
the instruction.
       Nevertheless, we note there is sufficient evidence to
support a reasonable inference that Terminix sent the cleaning
crew. Cohanim testified that a man in a Terminix uniform came
to Beauty, saw the residue in the bathroom and “said they are
going to send someone to come and clean it up.” Cohanim
testified the cleaning people were not wearing Starbucks
clothing. Further, Terminix offers no explanation as to why
Starbucks would pay a cleaning crew to clean up Terminix’s
mess. Someone paid for the cleaning crew, and the most
reasonable inference is that it was Terminix. Although not
determinative of our decision, we note that Cohanim’s testimony
on redirect, while not entirely clear, can be understood as saying
that the cleaning crew arrived while Kaiser was there, and that
one of them was wearing a Terminix badge.

      CROSS-APPEAL OF DENIAL OF JNOV MOTION
      Terminix cross-appeals the trial court’s denial of its motion
for JNOV. Terminix contends the trial court erred in denying the
motion because appellant did not present substantial evidence of
1) actual exposure; 2) the composition of the “smoke”; or
3) medical causation. We disagree.
      “The trial court’s power to grant a motion for judgment
notwithstanding the verdict is the same as its power to grant a
directed verdict. (Code Civ. Proc., § 629.) ‘A motion for judgment
notwithstanding the verdict may be granted only if it appears
from the evidence, viewed in the light most favorable to the party
securing the verdict, that there is no substantial evidence in
support. [Citations.] On appeal from the denial of a motion for
judgment notwithstanding the verdict, we determine whether



                                37
there is any substantial evidence, contradicted or uncontradicted,
supporting the jury’s verdict. [Citations.] If there is, we must
affirm the denial of the motion. [Citation.] If the appeal
challenging the denial of the motion for judgment
notwithstanding the verdict raises purely legal questions,
however, our review is de novo.” (Wolf v. Walt Disney Pictures &
Television (2008) 162 Cal.App.4th 1107, 1138.)
      In reviewing the record for substantial evidence, we view
the evidence in the light most favorable to the verdict, resolve
any conflict in the evidence in favor of the verdict and draw all
reasonable inferences in favor of the verdict. (Webb v. Special
Electric Co., Inc. (2016) 63 Cal.4th 167, 192; Johnson & Johnson
Talcum Powder Cases (2019) 37 Cal.App.5th 292, 313–314.)

A.     There Is Substantial Evidence That Appellant Was Exposed
       to “Smoke” Containing Pesticide Applied by Terminix
       Terminix contends that without concrete evidence of some
flaw or opening or gap in the bathroom wall, it is simply
speculation that the pesticides it applied to Starbucks travelled
through the wall and into Beauty’s bathroom.
       We begin with the obvious point. There is more than
substantial evidence that a cloud of something that looked like
smoke did get into the bathroom. Both appellant and Cohanim
testified on this point. There is ample corroborating evidence of
the existence of the “smoke.” Kaiser acknowledged that
Terminix’s call center received a complaint about “smoke” from
the owner of Beauty, which was passed on to him the next
morning. Ortiz testified Cohanim banged on the door of
Starbucks as Ortiz was completing his work assignment, and
insisted he come into Beauty and view the bathroom.




                                38
       This “smoke” appeared in the bathroom at almost exactly
the time Ortiz was applying Alpine Dust to the cavity in the wall
shared by Beauty and Starbucks. Cohanim testified that in the
past, he could smell roasting coffee from Starbucks, which
supports an inference that air could pass between the two
businesses. The ventilation fan in the bathroom pulled air out of
the bathroom, and turned on with the light, and so may have
been on when appellant entered the bathroom and saw the
smoke. The most reasonable, if not only, inference from these
circumstances is that the smoke was entering the bathroom
through openings in the wall which Kaiser failed to see or
recognize.
       In its reply brief, Terminix contends for the first time that
the “smoke” could not be Alpine Dust because the smoke was
dark and Alpine Dust is white; there was no evidence that the
dark color was caused by Alpine Dust combining with other
chemicals; and Ortiz’s application did not take place at the same
time as appellant saw the smoke.
       Generally, we do not discuss claims raised for the first time
in a reply brief. “ ‘ “ ‘Obvious considerations of fairness in
argument demand that the appellant present all of his [or her]
points in the opening brief. To withhold a point until the closing
brief would deprive the respondent of his [or her] opportunity to
answer it or require the effort and delay of an additional brief by
permission. Hence the rule is that points raised in the reply brief
for the first time will not be considered, unless good reason is
shown for failure to present them before.’ ” ’ ” (High Sierra Rural
Alliance v. County of Plumas (2018) 29 Cal.App.5th 102, 111,
fn. 2 (High Sierra).)




                                39
       Terminix’s argument in its opening brief was a purely
mechanical one, that is, the “smoke” could not have come from its
application of pesticides in Starbucks because there was no direct
evidence of a hole or gap in the wall. We decline to consider
Terminix’s new and unrelated arguments in its reply brief that
whatever entered the bathroom could not have been Alpine Dust
or other pesticides due to the color and odor of the smoke and the
nature and application location of pesticides other than Alpine
Dust.11
       We do consider Terminix’s discussion of the timing of the
smoke as it is important part of the trial court’s ruling as well as
our own. Terminix contends Ortiz testified 15 minutes elapsed
after he completed the Alpine Dust application and before there
was a knock on Starbucks’s door, and so the application was not
simultaneous with the appearance of the smoke.
       Ortiz testified the elapsed time was “about 10 to 15—about
15 minutes.” Viewing the evidence in the light most favorable to
the verdict, by the time Ortiz became aware of Cohanim banging
on Starbucks, 10 minutes could easily have passed since Ortiz
completed his application, making his application almost
simultaneous with the appearance of the smoke. The timeline is
as follows: Appellant was in the bathroom for about three to four
minutes after he became aware of the smoke. Then, appellant
left the bathroom and called out to Cohanim, who went to the

11     We note briefly that appellant’s toxicology expert Bello
testified the men’s description of the color of the smoke was not
determinative, because people’s perceptions are subjective and
recollections may change. We also note and discuss in the next
section below the bases for inferring that pesticides in addition to
Alpine Dust were in the smoke.




                                 40
back of Beauty to see what was wrong. He asked what had
happened and appellant explained. Cohanim thought about it
and feared there was a fire next door in Starbucks. He told this
to appellant and they went to Starbucks together. They then
banged on the door. Cohanim testified no one paid any attention
when he and appellant knocked on the door, and so Cohanim
suggested they should go and call Starbucks. Appellant did so.
Because Ortiz did not mention there was a second man with
Cohanim when he was knocking on the door, it is reasonable to
infer that the knocking continued for some period before Ortiz
heard it and after appellant left to call Starbucks.
       Terminix also contends appellant stated at his deposition
that the smoke still kept coming out even after he and Cohanim
knocked on the Starbucks door, but the application was complete
at that time. This, Terminix contends, shows the smoke could
not have been caused by Ortiz’s application because Ortiz
testified he had completed the treatment when the knocking
began. We do not see how appellant could have observed smoke
coming into Beauty’s bathroom when he was outside in front of
Starbucks. If we were to take it as true as Terminix suggests we
do, we would then disregard Ortiz’s testimony as conflicting.
Specifically, Cohanim testified when he and appellant knocked,
the people inside the Starbucks were at the back, which was the
area where the treatments were being applied. Ortiz testified he
was in the center restaurant room after he completed his
treatments. Thus, viewing the evidence in the light most
favorable to the verdict, appellant’s testimony would show they
knocked while the treatment was ongoing.




                               41
B.     The Evidence Supports a Reasonable Inference That the
       Smoke Was Composed of Alpine Dust and Other Pesticides
       Applied by Terminix
       Terminix contends there is no evidence of the composition
of the “smoke.” As we have just explained, it is reasonable to
infer the smoke contained Alpine Dust, based on the timing and
location of its application. Terminix acknowledges that in
denying the JNOV motion, the trial court relied on Terminix’s
destruction of evidence, which permitted the jury to infer that the
evidence would have been unfavorable to Terminix, particularly
in showing the presence of other pesticides in the smoke.
Terminix contends there was no evidence that it “destroyed”
Ortiz’s work order or the residue in the bathroom, and without
intentional destruction of evidence the instruction permitting a
negative inference did not apply. As we discuss above in
connection with the new trial order, there is ample evidence to
support that instruction and an inference therefrom and so the
instruction was proper.
       In its reply brief, for the first time, Terminix argues even if
the suppression of the evidence instruction was proper, certain
specific inferences were not, based on the nature of the destroyed
evidence. Terminix did not attack the specific inferences drawn
by the trial court, only the sufficiency of the evidence to support a
finding of suppression. As we stated above, “ ‘ “ ‘Obvious
considerations of fairness in argument demand that the appellant
present all of his [or her] points in the opening brief. To withhold
a point until the closing brief would deprive the respondent of his
[or her] opportunity to answer it or require the effort and delay of
an additional brief by permission.’ ” ’ ” (High Sierra, supra,
29 Cal.App.5th at p. 111, fn. 2.) That is particularly appropriate




                                 42
where, as here, Terminix repeatedly argues that Plaintiff “fails to
explain.” Appellant had no obligation to explain any specific
inference by the trial court because Terminix did not challenge
any specific inference by the trial court in its opening brief.
Terminix simply argued no inferences were permitted at all
because no evidence was destroyed.

C.     Appellant Presented Substantial Evidence of Medical
       Causation
       As set forth in detail in the background section above, Dr.
Brautbar provided substantial evidence of generic causation and
Dr. Berman provided substantial evidence that appellant
suffered injuries which Terminix’s pesticides were capable of
causing.
       Terminix contends Dr. Brautbar “specifically denied any
opinion as to whether the chemicals to which [appellant] could
potentially have been exposed were capable of causing, or did
cause, permanent loss of taste and smell.” That Dr. Brautbar
limited his testimony to a discussion of generic causation is
irrelevant given Dr. Berman’s testimony about appellant’s
specific injuries, including his testimony that appellant’s nerve
damage could not be remedied. We reject Terminix’s contentions
about Dr. Brautbar’s limited testimony.
       Terminix also contends Dr. Berman was not asked
“whether he believed, to a reasonable degree of medical
probability, that any particular chemical or combination of
chemicals caused [appellant] to suffer a permanent loss of smell
and taste.” Terminix is mistaken as to medical probability.
Berman was asked: “All of your opinions today have been within
a reasonable degree of medical probability?” He replied: “Without
a doubt.”



                                43
                        DISPOSITION
      The order denying Terminix’s JNOV motion is affirmed.
The order granting a new trial is reversed. Appellant is awarded
costs on appeal.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           STRATTON, P. J.

We concur:




             WILEY, J.




             HARUTUNIAN, J.




     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 44